Opinion filed January 9, 2020




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-19-00349-CV
                                             ___________

            IN THE INTEREST OF I.L. AND D.M.L., CHILDREN

                           On Appeal from the 35th District Court
                                   Brown County, Texas
                             Trial Court Cause No. CV0712414


                           MEMORANDUM OPINION
        Appellant has filed in this court a motion to dismiss his appeal. In the motion,
Appellant indicates that he wishes to withdraw his notice of appeal in this matter,
and he asks this court to dismiss his appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


January 9, 2020                                                    PER CURIAM
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.